Rothrock, C. J.
It appears from the pleadings that Briggs leased from the plaintiff certain farm land for the year 1898, upon which he raised a crop of corn. The defendants are dealers in grain, and during the month of November, in that year, they purchased of Briggs a large quantity of corn which was raised on the leased premises. As between the plaintiff and Briggs, the plaintiff had a lien on the corn sold for a balance due on the rent of the land. It is claimed, however, that there was no lien as against the defendants, who were the purchasers of the corn; and the following is the defense to the action as it *49appears in the answer: These defendants further show that the purchase of said corn was made in wagon load lots, and that no .contract was made between said Briggs and these defendants, other than was made from time to time for the sale of each wagon load of corn, with one Harry Briggs, an employe of said Gr. W. Briggs, as it was brought by said Harry Briggs, and purchased by these defendants; that said corn was sold in wagon load lots of about twenty-six bushels per load, in the usual and ordinary course of business, and without knowledge or notice, to these defendants that plaintiff, or any other person,' had, or claimed, any lien thereon. The demurrer raises the question whether these averments of the answer area good defense to the action.
The thought of counsel for appellants, appears to be, that, as the corn was sold not in one contract, but by separate wagon loads, the lien was extinguished when the purchase was completed; and it is sought to liken the case to that of a merchant who sells separate articles from his stock of goods. These questions are no longer the subject of dispute in this state. It has been frequently held that in just such cases as this, the purchaser of the rent grain is liable to the lessor of the land. See Richardson v. Peterson, 58 Iowa, 724 (13 N. W. Rep. 63); Holden v. Cox, 60 Iowa, 449 (15 Ñ. W. Rep. 269); Evans v. Collins, 94 Iowa, 432 (62 N. W. Rep. 810); Blake v. Chas. Counselman & Co., 95 Iowa, 219 (63 N. W. Rep. 679). The last named case is in all of its essential facts like the case at bar. The judgment of the district court is affirmed.